



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hunter, 2014 ONCA 154

DATE: 20140226

DOCKET: C57892

Rosenberg, MacPherson and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Albert Hunter

Appellant

Albert Hunter, appellant appearing in person

Emily Morton, duty counsel

Michael Fawcett, counsel for the respondent

Heard: February 18, 2014

On appeal from the sentence imposed on April 18, 2013 by
    Justice Peter H. Wilkie of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the appellant that the recent decision of this court in
R.
    v. Nur
, 2013 ONCA 677, permits the court to reconsider the global sentence
    in this case.  We have done that and think that the four year sentence is still
    fit.  The combination of gun and drug offences poses a pernicious and
    persisting threat to public safety and the welfare of the community: see
R.
    v. Wong
, 2012 ONCA 767 at para. 11.

[2]

The appeal is dismissed.


